Affirmed and Majority and Concurring Opinions filed December 29, 2020.




                                            In The

                        Fourteenth Court of Appeals

                                   NO. 14-18-00388-CV

        DUSTON BROWN, INDIVIDUALLY; AND NATALIE BROWN,
    INDIVIDUALLY AND AS NEXT FRIEND OF ADLEY BROWN AND ILY
                        BROWN, Appellants

                                               V.
      TARBERT, LLC; STARWOOD WAYPOINT TRS, LLC; BRANDON
             ROBERTS; AND CHASE FERRELL, Appellees

                  On Appeal from the 157th Judicial District Court
                               Harris County, Texas
                        Trial Court Cause No. 2016-81429

                      CONCURRING OPINION
       I respectfully join the court’s judgment but not its opinion.

       Appellants/plaintiffs Duston Brown, Natalie Brown, individually, Natalie
Brown as mother1 of Adley Brown, and Natalie Brown as mother of Ily Brown

1
 This opinion uses the designation of the appellants/plaintiffs from their live pleading. By suing
as “mother” of her two children, Natalie Brown apparently was suing as their next friend.
(collectively the “Brown Parties”) appeal a final summary judgment in favor of
appellees/defendants Tarbert, LLC, Starwood Waypoint TRS, LLC, Brandon
Roberts, and Chase Ferrell (collectively the “Tarbert Parties”). In their first
appellate issue, the Brown Parties assert that the trial court abused its discretion in
excluding three documents (a lease, a mold report, and a letter) from the summary-
judgment evidence. In their second issue, the Brown Parties assert that the trial
court erred in rendering summary judgment on (1) claims for violation of the Texas
Deceptive Trade Practices Act that the Tarbert Parties did not challenge in their
summary-judgment motion, (2) claims not requiring expert proof of causation, and
(3) claims for which the summary-judgment evidence raises a genuine fact issue as
to each element challenged.

A.    The trial court did not abuse its discretion in excluding the mold report
      and the letter, and the trial court did not exclude the lease.
      The record reflects that though the trial court sustained the Tarbert Parties’
objections to the mold report and the letter from Dr. Browne, they did not object to
the lease, and the trial court did not exclude that document. Thus, as a factual
matter, the trial court could not have erred in excluding the lease.

      The trial court sustained the Tarbert Parties’ objection to the document
entitled “Verification” that Natalie Brown signed before a notary (the
“Verification”), and the trial court struck that document. On appeal, the Brown
Parties have not assigned error as to this ruling, nor have they presented any
argument that the trial court abused its discretion in sustaining the Tarbert Parties’
objection to the document. Thus, the Verification is not part of the summary-
judgment evidence. The analysis should end there.

      After concluding that the trial court struck the Verification, the majority
addresses whether the Verification would have sufficed to authenticate the Brown


                                           2
Parties’ summary-judgment evidence if the trial court had not stricken it.2 The
court need not consider or analyze the sufficiency of the Verification to dispose of
this appeal. In the language of the law, the majority’s statements as to the
sufficiency of the Verification amount to obiter dicta, by-the-way remarks better
left unsaid.

B.        None of the Brown Parties’ summary-judgment evidence is competent
          due to a complete failure to authenticate.
          On appeal, the Tarbert Parties rely on this court’s en banc opinion in In re
Estate of Guerrero and assert that there is no summary-judgment evidence because
of a complete failure to authenticate the summary-judgment evidence.3 To
authenticate a document, the proponent must “produce evidence sufficient to
support a finding that the item is what the proponent claims it is.”4 Some
documents are self-authenticating, such as certified copies of public records or
public documents that are sealed and signed.5 None of the exhibits attached to
either of the Brown Parties’ summary-judgment responses (collectively the
“Brown Parties’ Evidence”) is self-authenticating, and the summary-judgment
evidence contains no affidavit, testimony, or other evidence to authenticate any of
these documents. The Brown Parties submitted a Declaration of Natalie Brown in
which she verified the first response by declaring that the statements made in that
response are true and correct. Nonetheless, a verified summary-judgment response
is incompetent to serve as summary-judgment evidence.6 And, no attempt was

2
    See ante at 5, n.7.
3
  See 465 S.W.3d 693, 705, 706–08 (Tex. App.—Houston [14th Dist.] 2015, pet. denied) (en
banc).
4
 Tex. R. Evid. 901(a); Maree v. Zuniga, 577 S.W.3d 595, 603 (Tex. App.—Houston [14th Dist.]
2019, no pet.).
5
    See Tex. R. Evid. 902(2), (4).
6
    See Hudson v. Senior Living Properties, LLC, No. 14-13-01145-CV, 2015 WL 3751634, at *3
                                              3
made in either summary-judgment response to authenticate any of the Brown
Parties’ Evidence. Without the untimely and stricken Verification, no summary-
judgment evidence supports a finding that any of the Brown Parties’ Evidence is
“what the proponent claims it is.”7             The complete failure to authenticate the
exhibits renders the evidence incompetent and amounts to a substantive defect that
is not waived by the failure to preserve error in the trial court.8 These substantive
defects make the Brown Parties’ Evidence incompetent to raise a genuine fact
issue to prevent rendition of a summary judgment based on the Tarbert Parties’
“Amended Traditional and No-Evidence Motion for Summary Judgment” (the
“Amended Motion”).9

C.       In reviewing the trial court’s summary judgment based on no-evidence
         grounds, this court must ignore the evidence attached to the Amended
         Motion.
         In the Amended Motion, the Tarbert Parties sought both a traditional
summary judgment and a no-evidence summary judgment, and they attached to the
Amended Motion the petition, an answer, and some deposition excerpts. In
reviewing the propriety of summary judgment on no-evidence grounds, this court
must ignore evidence attached to a hybrid traditional/no-evidence motion for
summary judgment unless the non-movant pointed the trial court to that evidence
in response to the movant’s no-evidence motion.10 In their summary-judgment

(Tex. App.—Houston [14th Dist.] June 16, 2015, no pet.) (mem. op.).
7
    Tex. R. Evid. 901.
8
    See In re Estate of Guerrero, 465 S.W.3d at 705, 706–08.
9
  See id. (holding that a complete failure to authenticate a document is a defect of substance that
makes the document “no competent evidence”); HighMount Explor. & Prod., LLC v. Harrison
Interests, Ltd., 503 S.W.3d 557, 567–68 (Tex. App.—Houston [14th Dist.] 2016, no pet.)
(holding that a complete failure to authenticate certain documents rendered the documents
incompetent to raise a fact issue preventing summary judgment).
10
 See Stettner v. Lewis & Maese Auction, LLC, —S.W.3d—, —, 2020 WL 5796493, at *4 (Tex.
App.—Houston [14th Dist.] 2020, no pet.).

                                                 4
responses, the Brown Parties did not point to the evidence attached to the
Amended Motion. So, this court must disregard that evidence.11

D.        The Brown Parties have not shown that the trial court erred in granting
          a no-evidence summary judgment.
          In the Amended Motion, the Tarbert Parties asserted no-evidence summary-
judgment grounds challenging one or more essential elements of each of the
Brown Parties’ claims. The burden thus shifted to the Brown Parties to produce
competent summary-judgment evidence raising a genuine fact issue on each
element challenged.12 Yet, none of the Brown Parties’ Evidence is competent.13
Because the Brown Parties submitted no competent summary-judgment evidence
in response to the Amended Motion, the Brown Parties failed to show that they
raised a genuine fact issue on any of the no-evidence grounds, and this court may
affirm the trial court’s judgment based on the no-evidence grounds, without
addressing the traditional grounds.14




                                              /s/       Kem Thompson Frost
                                                        Chief Justice

Panel consists of Chief Justice Frost and Justices Spain and Poissant (Spain, J.
majority).



11
     See id.
12
     See B.C. v. Steak N Shake Operations, Inc., 598 S.W.3d 256, 259 (Tex. 2020) (per curiam).
13
  See Tex. R. Evid. 902(2), (4); In re Estate of Guerrero, 465 S.W.3d at 705, 706–08;
HighMount Explor. & Prod., 503 S.W.3d at 567–68.
14
  See Modelist v. Deutsche Bank Nat. Trust Co., No. 14-10-00249-CV, 2011 WL 3717010, at *2
(Tex. App.—Houston [14th Dist.] Aug. 25, 2011, no pet.) (mem. op.); Lee v. Palacios, No. 14–
06–00428–CV, 2007 WL 2990277, at *1–3 (Tex. App.—Houston [14th Dist.] Oct. 11, 2007, pet.
denied) (mem. op.).

                                                    5